DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Request for Continued Examination filed on 12/17/2020.
Applicant’s addition of new claim(s) 23-24 is acknowledged.
Claim(s) 2, 12 is/are canceled.
Claim(s) 1, 11, 20 is/are amended.
Claim(s) 1, 4-11, 14-24 is/are pending in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on   has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings/Specification






Specification corrections have been approved. Drawing objections have been removed.
Applicant's amendments, filed 12/17/2020, hereafter referred to as Applicant’s amendments have created new objections. See below.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: .
Claim Objections
Claim corrections have been approved. Objections have been removed.
Claim Rejections - 35 USC § 112



Applicant's amendments have created new rejections under 35 USC 112(a). See below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 1, 4-11, 14-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1, 11, and 20 recite the limitation, “monitoring via a plurality of internal sensors of said vehicle,…activities occurring…adjacent to said vehicle, wherein said monitoring said activities 
Claim(s) 4-10, 14-19, 21-24 are rejected due to their dependency on a rejected base claim.
Applicant's amendments to overcome 35 USC 112(b) rejections of the final rejection mailed 9/25/2020, hereafter referred to as the final rejection, have been approved. The rejections have been removed. 
Applicant's amendments have created new rejections under 35 USC 112(b). See below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.















Claim(s) 1, 4-11, 14-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 20, the limitations as discussed in the rejections under 35 USC 112(a) above, “monitoring via a plurality of internal sensors of said vehicle,…activities occurring within said vehicle and adjacent to said vehicle, wherein said monitoring said activities comprises:…detecting second individuals external and adjacent to said vehicle; and detecting said products placed adjacent to internal sensors” monitor “activities occurring…adjacent to said vehicle” and detect “individuals external and adjacent to said vehicle” and “products placed adjacent to said vehicle” (emphasis added). Thus, the claims are indefinite. 
Claim(s) 4-10, 14-19, 21-24 are rejected due to their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 








Claim(s) 1, 4-11, 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chia et al. (US 2019/0085614 A1), hereafter referred to as Chia in view of Ricci (US 2014/0309806 A1), further in view of Mehta (US 2020/0132469 A1).
Regarding claims 1, 11, and 20, Chia teaches a vehicular accessory control improvement method comprising a vehicle (“a vehicle”, para. 0046), wherein the vehicular accessory control improvement method comprising: 
continuously monitoring, by said processor via a plurality of sensors (“location module 6”, Fig. 1, “The location module 6, which is a GPS module in this embodiment”, para. 0048, and “captured by a camera, which can also be part of the mobile device”, see para. 0053 citation below) of an Internet of Things (IOT) device (“mobile device 1”, Fig. 1, “The mobile device 1, which can be also referred to as smart device or smart mobile device”, para. 0047) of a user (“mobile device is on and is carried by the user, in particular by the driver of the vehicle”, para. 0060) of said vehicle, user attributes (“specifications of the goods”, see para. 0052-0053 citation below) associated with a plurality of user actions (“cashless transactions”, see para. 0052-0053 citation below associated with retrieving products (“purchased goods”, see para. 0052-0053 citation below) at a location ( “POS terminal”, see para. 0052-0053 citation below) exterior to said vehicle, wherein said user attributes comprise a user type and a user identity necessary for retrieving said products at said location exterior to said vehicle
detecting in response to said continuously monitoring, by said processor via said plurality of sensors, said products (“The physical parameters of the purchased goods…[are] derived”, see para. 0053 citation below)
(“The transaction module 4 is configured to carry out cashless purchasing. In particular, the transaction module 4 is equipped with an NFC (Near Field Communication) interface with an NFC transceiver and is configured to make cashless transactions by means of the NFC interface, such as payments for good and services. The NFC transceiver can send an encrypted user credit card identifier data and can receive transaction data, from which data about at least one physical parameter of the purchased goods can be derived. The encrypted user credit card identifier data, the transaction data, as well as the data about the physical parameters of the goods can be stored in the memory 7…The physical parameters of the purchased goods can be in particular derived from the specifications of the goods which might be also stored in the memory 6, and can be assigned to the purchased goods based on the identification numbers or the identifications codes of the purchased goods, which can be transmitted to the transaction module from a POS terminal or captured by a camera, which can also be part of the mobile device, while carrying out a purchasing.”, para. 0052-0053); 
determining, by said processor via said plurality of sensors, location based attributes (“transaction information”, see para. 0062 citation below) comprising a known pattern of behavior for said user at said location
(“Once the driver leaves his vehicle, the smart device tracks and records his geographical location via the GPS location. The smart device then initiates a new transaction record list. The transaction record list contains all purchases made by the driver. Once a purchase transaction is completed, its transaction information is recorded in the memory 7 of the mobile device 1.”, para. 0062, see also “step 200”, Fig. 2);
first determining, by said processor in response to said detecting, a specified cargo type (“transaction type”, see para. 0063-0064 citation below), a specified size (“size…of the purchased goods”, see para. 0063-0064 citation below), and a specified quantity (“amount…of the purchased goods”, see para. 0063-0064 citation below) of said products 
(“The transaction information of a purchase can include transaction type information, in particular, whether the transaction was related to goods or services. The transaction information includes also goods information or information about the goods purchased by the transaction. The goods information can be for example length, width, height, and/or weight of the purchased goods…The data representing this transaction information is stored in the memory 7 and can be processed by the processor 2 in order to analyse the amount and size of the purchased goods.”, para. 0063-0064, see also “step 300”, Fig. 2); 
second determining, by said processor in response to said first determining, that said user is approaching said vehicle with said products
(“it is determined in step 350 that the processed result indicates that the vehicle boot needs to be opened, in step 400 the mobile device will send signal to the vehicle for bringing the vehicle boot into the open-standby mode. After that, if the user nears the vehicle within a predetermined distance, which can lie between 1 meter and 5 meters, the vehicle boot opens as shown in steps 500 and 600.”, para. 0080);
third determining, by said processor based on results of said second determining, vehicle control actions (“door opening”, see para. 0054 citation below) associated with controlling electromechanical devices (“boot control module of the vehicle.”, see para. 0051 citation below) of said vehicle in response to said plurality of user actions
(“The processor is configured to determine based on the transaction data whether at least one door opening criterion related to the at least one physical parameter of the purchased goods is fulfilled by the goods purchased after the user left the vehicle and to activate the transmitter 3 for sending out the door opening signal to the door opening sensor if the at least one door opening criterion is fulfilled and if the user is within predefined distance from the boot.”, para. 0054, see also “step 500”, Fig. 2
“The transmitter 3 is a short range radio transmitter configured to send a door opening signal to a door opening sensor of a boot control module of the vehicle.”, para. 0051);

detecting first individuals located within said vehicle; 
detecting second individuals external and adjacent to said vehicle and detecting said products placed adjacent to said vehicle (“the user is within predefined distance”, see para. 0054 citation above, wherein the “user” has the “purchased good” and thus both are detected); 
(“The processor is configured to determine based on the transaction data whether at least one door opening criterion related to the at least one physical parameter of the purchased goods is fulfilled by the goods purchased after the user left the vehicle and to activate the transmitter 3 for sending out the door opening signal to the door opening sensor if the at least one door opening criterion is fulfilled and if the user is within predefined distance from the boot.”, para. 0054); 
executing, by said processor based on results of said monitoring activities, said vehicle control actions, wherein said executing said vehicle control actions comprises activating said electromechanical devices such that a door (“vehicle boot”, see para. 0069 citation below) of said vehicle is automatically opened and interior seats are automatically folded down into a flat position allowing said products to be loaded into said vehicle (“activate the vehicle boot opening”, see para. 0069 citation below)
(“For a better illustration of the method of the application, several case scenarios are considered below.”, para. 0067,
“In a second scenario, when for instance the driver purchases a crate of oranges, the size limit of the purchased goods is exceeded. In this case the goods require stowing in the vehicle boot and a signal is sent to the vehicle to activate the vehicle boot opening.”, para. 0069); and 

(“Once a purchase transaction is completed, its transaction information is recorded in the memory 7 of the mobile device 1.”, para. 0062
“The data representing this transaction information is stored in the memory 7 and can be processed by the processor 2 in order to analyse the amount and size of the purchased goods.”, para. 0064).

Regarding the limitations “for said user at said location”, these limitations are “intended use” limitations indicating the purpose for which the known pattern of behavior is to be used. The examiner notes that the claims do not recite that the known pattern of behavior is actually used by the IOT device or the processor of the vehicle. Such limitations are not afforded patentable weight. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003) (“An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates”; such statements often appear in the claim’s preamble but can appear elsewhere in a claim); In re Otto, 312 F.2d 937 (CCPA 1963) (intended use of hair curling was of no significance to the structure of a hair curler and process of making); In re Sinex, 309 F.2d 488, 492 (CCPA 1962) (statement of intended use in an apparatus claim failed to distinguish over the prior art apparatus).

Chia does not explicitly teach a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, said computer readable program a computer processor of a hardware device within the “a vehicle” (para. 0046), nor
wherein said user attributes comprise a user type and a user identity necessary for retrieving said products at said location exterior to said vehicle, and
wherein the monitoring of activities comprises activities occurring inside said vehicle, via a plurality of internal sensors of said vehicle, and wherein said monitoring said activities comprises detecting first individuals located within said vehicle.
Instead, Chia teaches wherein the user attributes comprise “specifications of the goods” (para. 0053-0053, and instead teaches the computer components of “a transmitter mounted on the vehicle” (para. 0059), and “a boot door control module of the vehicle” (para. 0066) which are used in the performing of the method as described above. While one of ordinary skill in the art would recognize that a vehicle such as that taught by Chia would comprise other generic computer components, Ricci is relied upon to show these components are known to control vehicular accessories.
See, Ricci teaches a hardware device (“vehicle control system 204”, Fig. 3), within a vehicle (“vehicle 104”, Fig. 1) comprising a computer processor (“processor 304”, Fig. 3) coupled to a computer-readable hardware storage device storing a computer readable program code (“The processor 304 may comprise a general purpose programmable processor or controller for executing application programming or instructions.”,  para. 0358), said computer readable program code comprising an algorithm that when executed by the computer processor performs a vehicular accessory control improvement method (“method 1400”, Fig. 14) (“The method 1400 can be executed as a set of computer-executable instructions executed by a computer system and encoded or stored on a computer readable medium.”, para. 0582), wherein said vehicular accessory control improvement method comprises:
(“device 212” or “device 248”, Fig. 2, “The device 212, 248 can be a mobile device…that is either permanently located in or temporarily associated with, but not necessarily connected to, the vehicle 104.”, para. 0342) of a user (“operator”, see para. 0396 citation below, also referred to as “user 216”, Fig. 2) of said vehicle, user attributes (“control features”, see para. 0396 citation below) associated with a plurality of user actions (“as the operator approaches the first outside area 516”, see para. 0396 citation below), wherein said user attributes comprise a user type and a user identity (“profile data 252”, Fig. 2, wherein the “profile data 252” corresponds to Applicant’s “user type” and “user identity” as interpreted from Applicant’s specification para. 0021) 
(“As the operator approaches the first outside area 516, associated with the vehicle 104, the vehicle control system 204 may determine to control features associated with one or more device 212, 248 and diagnostic communications module 256.”, para. 0396, 
“the device 212, 248 may include or have access to device data 220 and/or profile data 252…The profile data 252 can be any type of data associated with at least one user 216 including, but in no way limited to, bioinformatics, medical information, driving history, personal information…other user characteristics, advertising information, user settings and feature preferences, travel information, associated vehicle preferences, communication preferences, historical information…”, para. 0343);
monitoring via a plurality of internal sensors (“sensor(s)/sensor subsystem 340” of Fig. 3 comprises “interior sensors 340”, Fig. 7A) of said vehicle, by said processor in response to the plurality of user actions, activities occurring within said vehicle (“information associated with the interior 108 of a vehicle 104”, see para. 0429 citation below) wherein said monitoring said activities comprises detecting first individuals (“one or more users 216”, Fig. 6BB) located within said vehicle
 “FIG. 6B shows an interior sensor configuration for one or more zones 512 of a vehicle 104 optionally. Optionally, the areas 508 and/or zones 512 of a vehicle 104 may include sensors that are configured to collect information associated with the interior 108 of a vehicle 104.”, para. 0429,
“FIG. 7A is a block diagram of an embodiment of interior sensors 340 for a vehicle 104 is provided. The interior sensors 340 may be arranged into one or more groups, based at least partially on the function of the interior sensors 340.”, para. 0440,
“The user interface group 712 may comprise sensors configured to collect data relating to one or more users 216 in a vehicle 104. As can be appreciated, the user interface group 712 may include sensors that are configured to collect data from users 216 in one or more areas 508 and zones 512 of the vehicle 104.”, para. 0442); and
executing, by said processor, vehicle control actions (“vehicle features may be unlocked”, see para. 0397 citation below)
(“once the device 212, 248 reaches the first outside area 516 of the vehicle 104 at least one of the vehicle features may be unlocked. For instance, by reaching the first outside area 516, the vehicle 104 may unlock a door of the vehicle 104. In some cases, when the device is detected to be inside the vehicle 104, the various sensors 236, 242 may determine that the user 216 is in an area 508 and/or zone 512. As is further described herein, features of the vehicle 104, device 212, 248, and/or other components may be controlled based on rules stored in a memory.”, para. 0397).

Both Chia and Ricci teach executing vehicle control actions based on user attributes associated with a plurality of user actions. Chia teaches executing “vehicle boot opening” (para. 0069) in response to determining the size, for example, of “purchased goods” (para. 0064) (see also “The physical parameters of the purchased goods”, para. 0053). Ricci teaches unlocking “vehicle features” (para. 0397) based on determining a “user 216” is approaching a “first outside area 516” of the “vehicle 104” (para. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Chia with the teachings of Ricci by monitoring the interior of the vehicle of Chia and wherein the user attributes of Chia comprise user profile data, as taught by Ricci to achieve the predictable result of monitoring the interior and exterior of the vehicle of Chia to collect environmental information, user information, and safety information, as taught by Ricci (para. 0429). KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Further, all of the computer components are known in Chia and Ricci. While Chia does not explicitly teach all of the computer components as claimed, it would have been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Chia with the teachings of Ricci by combining the computer components of Ricci with those of Chia. The motivation for doing so would be to use the “vehicle control system 204”, which comprises well-known computer components, in the “vehicle” of Chia. 
Regarding the limitations “for retrieving said products at said location exterior to said vehicle”, these limitations are “intended use” limitations indicating the purpose for which the user attributes are to be used. The examiner notes that the claims do not recite that the user attributes are actually used by the IOT device or the processor of the vehicle. Such limitations are not afforded patentable weight. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003) (“An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates”; such statements often appear in the claim’s preamble but can appear elsewhere in a claim); In re Otto, 312 F.2d 937 (CCPA 1963) (intended In re Sinex, 309 F.2d 488, 492 (CCPA 1962) (statement of intended use in an apparatus claim failed to distinguish over the prior art apparatus).

Further Chia in view of Ricci do not explicitly teach wherein said executing said vehicle control actions comprises activating said electromechanical devices such that interior seats are automatically folded down into a flat position. Instead, Chia teaches the “vehicle boot” is opened and Ricci teaches a “door of the vehicle” is unlocked. 
However, Mehta teaches capacity based vehicle operation, comprising:
executing, by a processor (“one or more processors”, see para. 0044 citation below) of a hardware device (“vehicle computing system 108”, Fig. 8) within a vehicle (“vehicle 104”, Fig. 1) (“The vehicle 104 can include a vehicle computing system 108…the vehicle computing system 108 can include one or more computing devices 110 on-board the vehicle 104. The one or more computing devices 110 can include one or more processors and one or more memory devices, each of which are on-board the vehicle 104”, para. 0044) based on results of monitoring activities (“output”, see para. 0073 citation below), vehicle control actions (“actions”, see para. 0087 citation below), wherein said executing said vehicle control actions comprises activating electromechanical devices such that a door (“unlocking doors”, see para. 0087 citation below) of said vehicle is automatically opened and interior seats are automatically folded down into a flat position (“moving or folding down seats”, see para. 0087 citation below) allowing products (“cargo”, para. 0078) to be loaded into said vehicle 
(“At 502 the method 500 can include receiving output (e.g., electronic signals including data) from an output source including a vehicle including an autonomous vehicle; one or more components of a vehicle including one or more sensors of an autonomous vehicle, or one or more remote computing devices (e.g., mobile computing devices including smart phones)”, para. 0073,
“At 504 the method 500 can include receiving capacity adjustment data. The capacity adjustment data can include data that is used to adjust or modify the carrying capacity of the vehicle. The carrying capacity of the vehicle can be based on any state, property (e.g., measurable property), or condition of the one or more objects including the amount or quantity of the one or more objects that the vehicle can carry, bear, or transport. For example, the carrying capacity can include a number of the one or more objects (e.g., a number of passengers or articles of cargo); or a quantity associated with the one or more objects (e.g., a mass, weight, volume, or density of the one or more objects).”, para. 0078,
“At 516 the method 500 can include performance of one or more actions including activating one or more control systems associated with operation of the vehicle (e.g., autonomous vehicle). Activating the one or more control systems can include activating control systems that can modify access to the vehicle (e.g., locking or unlocking vehicle doors); or adjust the carrying capacity of the vehicle (e.g., moving or folding down seats to provide space for cargo).”, para. 0087).
All of the components are known in Chia in view of Ricci and in Mehta. Chia teaches executing a  “vehicle boot” of a vehicle to open to accommodate “purchased goods” (para. 0067) and Mehta teaches executing “vehicle doors” and “moving or folding seats” to accommodate “cargo” (para. 0087). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the invention of Chia in view of Ricci with the teachings of Mehta by opening the both the “vehicle boot” as taught by Chia and “folding down seats” as taught by Mehta to accommodate cargo. The motivation for doing so would be to “adjust the carrying capacity of the vehicle…to provide space for cargo”, as taught by Mehta (para. 0087).

Regarding claims 4 and 14, Chia further teaches where said plurality of user actions comprise actions associated with items being purchased by said user (“cashless purchasing”, see rejection to claims 1 and 11).  

Regarding claims 5 and 15, Ricci further teaches wherein a plurality of user actions (“a person is in a zone 512 or area 508, in step 1408”, see rejection of claims 1 and 11) comprise actions associated with a plurality of individuals (“a user and his child”, see para. 0652 citation below) currently located with a user (“users 216”, Fig. 6B comprises) and allocated for entering said vehicle (“In a further illustration, a user and his child enter the vehicle while the child is watching programming…on a tablet computer.”, para. 0652).  Thus, it would have further been obvious to one of ordinary skill in the art at the time of filing to further modify the invention of Chia with the teachings of Ricci by monitoring a plurality of individuals. The motivation for doing so would be to utilize the invention of Chia when there are multiple users of the vehicle, as taught by Ricci. 

Regarding claims 6 and 16, Ricci further teaches: 
executing, by said processor, a facial image recognition process (“identified by facial recognition”, see para. 0538-0540 citation below) with respect to said plurality of individuals, wherein said executing said vehicle control actions (“settings”, see rejection of claims 1 and 11) is further based on results of said facial image recognition process 
(“Referring to FIG. 12A, a first data structure is shown. The data file 1204 may include several portions 1208-1242 representing different types of data. Each of these types of data may be associated with a user, as shown in portion 1208. 
There may be one or more user records 1240 and associated data stored within the data file 1204. As provided herein, the user can be any person that uses or rides within the vehicle…104. The user may be identified in portion 1212. For the vehicle 104, the user may include a set of one or more features that may identify the user. These features may be the physical characteristics of the person that may be identified by facial recognition…
Each user, identified in portion 1208, may have a different set of settings for each area 508 and/or each zone 512 within the vehicle 104. Thus, each set of settings may also be associated with a predetermined zone 512 or area 508.”, para. 0538-0540).  

Regarding claims 7 and 17, Chia further teaches wherein said plurality of user actions (“cashless purchasing”, see para. 0060 citation below) comprise actions associated with a current geographical location of said user (see para. 0074 citation in the rejection to claims 1 and 11: “the location module 6 within the mobile device 1 can be used to check the location of the transaction to enhance the accuracy of the evaluation of the need to trigger the vehicle opening”).  

Regarding claims 8 and 18, Chia further teaches: 
alerting, by said processor, said user that a plurality of vehicle control actions are being executed (“if the user nears the vehicle within a predetermined distance, which can lie between 1 meter and 5 meters, the vehicle boot opens as shown in steps 500 and 600.”, para. 0080, in this case, the “user” would be within viewing range of the “boot” opening, and thus would be visually alerted that the vehicle control action is being executed).

Regarding claims 9 and 19, Chia further teaches wherein said vehicle control actions (“door opening”, see rejection to claims 1 and 11) comprise actions selected from the group consisting of vehicle entry point actions, vehicle audio system actions, vehicle climate control actions, and vehicle convenience apparatus actions.

Regarding claim 10, Ricci further teaches: 
providing at least one support service (“manufacturer”, see para. 0715 citation below) for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable code in the hardware device, said code being executed by the processor to implement: said continuously monitoring, said detecting, said first determining, said second determining, said third determining, said monitoring, said executing, and said generating
(“FIG. 4 illustrates an optional communications channel architecture 400 and associated communications components.”, para. 0368, “The environment 400 of FIG. 4 can interface with three different types of blade processors. A first type of blade processors is installed prior to sale by a manufacturer or vendor. These blade processors are in a manufacturer "crate" and not replaceable or upgradeable by the customer but only by a certified service facility.”, para. 0715).

Regarding claim 21, Chia further teaches wherein said exterior and interior devices of said vehicle comprise devices selected from the group consisting of an entry device of said vehicle, a fold down seat of said vehicle, and an internal compartment (“vehicle boot”, para. 0069, see rejection to claims 1 and 11) of said vehicle.

Regarding claim 22, Chia further teaches wherein said electromechanical devices of said vehicle comprise devices selected from the group consisting of circuitry of said vehicle (“boot control module of the vehicle”, para. 0051, see rejection to claims 1 and 11), a switching relay of said vehicle, and a control motor of said vehicle.

Regarding claim 23, Ricci further teaches detecting, by said processor via said plurality of sensors of said IOT device, a clothing type of said user (“In a further illustration, a vehicle control system based on information received from a sensor, such as a camera sensor 760, can identify and/or distinguish an occupant's…clothing”, para. 0640), wherein said executing said vehicle control actions further comprises activating said electromechanical devices such that a temperature of said vehicle is automatically adjusted (“In a further illustration,…the vehicle control system learns that the user tends to like it warmer in the morning than in the afternoon, and adjust temperature settings in the vehicle accordingly.”, para. 0648).

Regarding claim 23, Ricci further teaches detecting, by said processor via said plurality of sensors of said IOT device, a clothing type of said user (“In a further illustration, a vehicle control system based on information received from a sensor, such as a camera sensor 760, can identify and/or distinguish an occupant's…clothing”, para. 0640), and Mehta further teaches wherein said executing said vehicle control actions further comprises activating said electromechanical devices such that a window of said vehicle is automatically repositioned (“For example, activating control systems associated with operation of the vehicle can include opening, closing, locking, or unlocking vehicle entrances (e.g., passenger doors, windows, or trunk doors)”, para. 0025).
Response to Arguments















Applicant's arguments filed 12/17/2020 in regards to the prior art rejections of the previous Office action have been fully considered but they are not persuasive. 
Applicant argues, pg. 18-19, 
“Applicant respectfully contends that Chia in view of Ricci does not teach or suggest a vehicular  accessory control method that includes the features of: continuously monitoring (via sensors of an Internet of Things (IOT) device of a user of a vehicle) user attributes associated with user actions associated with retrieving products at a location exterior to the vehicle (i.e., the user attributes comprise a user type and a user identity necessary for retrieving the products at the location exterior to the  vehicle); determining (via sensors) location based attributes comprising a known pattern of behavior for the user at the location; and monitoring (in response to the user actions and the location based attributes) activities occurring within and adjacent to the vehicle as recited in Applicants claims 1, 11, and 20. In contrast, Chia merely teaches (in paragraphs 0047, 0053 and 0067 and throughout the specification) a boot door opening mechanism and Ricci merely teaches (in paragraphs 0342, 0358, 0395, and 0583 and throughout the specification) collecting information associated with an interior of a vehicle. Applicant argues that the boot door opening mechanism (as taught by Chia) and collecting information associated with an interior of a vehicle (as taught by Ricci) differ from a process that includes: continuously monitoring…as recited in Applicants claims 1, 11, and 20.”
	However, such a statement amounts to no more than reciting the disputed limitations and generally alleging that the cited prior art references are deficient. Merely pointing out certain claim features recited in independent claims 1, 11, and 20 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument. Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”). Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996): In re De Blauwe, 736 F,2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; See MPEP 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.Sti 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion to what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prime fade case of obviousness.'').”
Applicant further argues, pg. 19-20, 
“Additionally, Applicant argues that Chia in view of Ricci does not even suggest any type of user information that includes any user type necessary to retrieving any item any at location with respect to any vehicle as Applicant contends that Chia (i.e., in paragraphs 0053, 0062, and 0072 as recited by the Examiner with respect to Chia teaching Applicants user attribute monitoring step) merely teaches a POS sale via a mobile device. Applicant contends that the POS sale (as recited in Chia) does not include any process for detecting any user type associated with any products as Applicant asserts that Chia does not describe any type of user type determination. In fact, Applicant contend that Chia does not even suggest any type of attributes associated with any type of vehicle abased location at all. Furthermore, Applicant contends that Chia in view of Ricci does even suggest determining location based attributes associated with any type of behavior for any type of user as Applicant contends that Chia (1.e., in paragraphs 0053, 0062, and 0072 as recited by the Examiner with respect to Chia teaching Applicants user attribute
monitoring step) merely teaches a POS sale via a mobile device. Applicant contends the POS sale of Chia is not specified to be associated with any type of location based attributes at all. Applicant further argues that Chia in view of Ricci does not even suggest any type of behavior patterns for any user at all. Additionally, Applicant contends that Chia in view of Ricci does not even suggest monitoring any type of activities occurring adjacent to any type of vehicle as recited in Applicants claims. Therefore, Applicant contends that the specialized continuous monitoring, location based attribute determining, and activity monitoring steps of Applicants claims patentably distinguishes the claims from Chia in view of Ricci.”
However, these limitations recited above are comprised by Applicant’s amendments, and were not discussed in the prior art rejections of the previous Office action. Further, as stated above in the 35 USC 103 section of this Office action, the limitations “for retrieving said products at said location 
Further, as stated above in the 35 USC 103 section of this Office action, Chia teaches determining “transaction information” which comprises a “transaction record list” (para. 0062) which corresponds to Applicant’s known pattern of behavior. In this regard, the examiner notes that during examination of patent applications before the Office, claim terms are given their broadest reasonable interpretation consistent with the specification. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1369 (Fed. Cir. 2004). Applicant’s specification does not describe the term apart from stating the term (para. 0019), as discussed in the specification section of this Office action. Thus, one of ordinary skill in the art would understand a user’s “known behavior” to be a behavior understood to be associated with a user of a vehicle such as that of Fig. 1 of applicant’s disclosure, and as such, given its broadest reasonable interpretation, Chia teaches the claimed “known pattern of behavior”. 
Further, as stated above in the 35 USC 103 section of this Office action, Chia teaches monitoring the user, which is external and adjacent to the vehicle to determine that “the user is within predefined distance” of the vehicle (para. 0054). 
Applicant further argues, pg. 23-24, 
“Applicant respectfully contends that Chia in view of Ricci does not teach or suggest a vehicular accessory control method that includes the features of: continuously monitoring…and executing vehicle control actions that include activating electromechanical devices that cause a door of the vehicle to be automatically opened and interior seats of the vehicle to be automatically folded down into a flat position allowing products to be loaded into the vehicle as recited in Applicants claims 1, 11, and 20. In contrast, Chia merely teaches (in paragraphs 0047, 0053 and 0067 and throughout the specification) a boot door opening mechanism and Ricci merely teaches (in paragraphs 0342, 0358, 0395, and 0583 and throughout the  specification) collecting information associated with an interior of a vehicle. Applicant argues that the boot door opening mechanism (as taught by Chia) and collecting information associated with an interior of a vehicle (as taught by Ricci) differ from a process that includes: monitoring (in response to user actions and location based attributes) activities occurring within and adjacent to a vehicle by: detecting first individuals located within the vehicle; detecting second individuals external and adjacent to the vehicle; and detecting products placed adjacent to the vehicle; and executing vehicle control actions that include activating electromechanical devices that cause a door of the vehicle to be automatically opened and interior seats of the vehicle to be automatically folded down into a flat position allowing the products to be loaded into the vehicle as recited in Applicants claims 1, 11, and 20.”
However, the limitations regarding “interior seats of the vehicle to be automatically folded down into a flat position” recited above are comprised by Applicant’s amendments, and were not discussed in the prior art rejections of the previous Office action. Further, as stated above in the 35 USC 103 section of this Office action, Chia teaches the “vehicle boot” is automatically opened when the user approaches the vehicle (para. 0069), and Mehta is relied upon to teach “moving or folding down seats” (para. 0087) allowing products “cargo” (para. 0078) to be loaded into said vehicle.
Applicant further argues, pg. 24, 
“Additionally, Applicant argues that Chia in view of Ricci does not even suggest any type of process for detecting any type of items placed adjacent to a vehicle as Applicant contends that Ricci (in paragraphs 0396 and 0429 and throughout the specification as recited by the Examiner with respect to Ricci teaching Applicants vehicle activity monitoring step) merely recites collecting information associated with an interior of a vehicle. Applicant contends that the process for collecting information associated with an interior of a vehicle (as recited in Ricci) does not include any process for detecting any type of product placed at any location with respect to a vehicle as Applicant asserts that Ricci does not describe any type product placement determination. In fact, Applicant contend that Ricci does not even suggest any type process associated with any object placement at all.”
Similarly, the limitations regarding “detecting products…adjacent to said vehicle” are comprised by Applicant’s amendments, however, as stated above in the 35 USC 103 section of this Office action, Chia teaches monitoring the user, which is external and adjacent to the vehicle to determine that “the user is within predefined distance” of the vehicle (para. 0054). 
Applicant’s argues, pg. 24, “Applicant contends that Chia in view of Ricci does even suggest executing any type of actions that cause any type of seating structure of any type of vehicle to be folded down into any position for loading any type of cargo”.
However, as stated above, the limitations regarding “interior seats of the vehicle to be automatically folded down into a flat position” recited above are comprised by Applicant’s amendments, and were not discussed in the prior art rejections of the previous Office action. Further, as stated above in the 35 USC 103 section of this Office action, Chia teaches the “vehicle boot” is automatically opened when the user approaches the vehicle (para. 0069), and Mehta is relied upon to teach “moving or folding down seats” (para. 0087) allowing products “cargo” (para. 0078) to be loaded into said vehicle.
Conclusion










The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM- 5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665